Title: The American Commissioners to Emmanuel-Yves Bersolle, 22 April 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Bersolle, Emmanuel-Yves


Sir:
Passi April 22d. 1778
Your Bill upon our Banker was not paid, because it was drawn without our leave; and before you had sent us the Accounts to shew we were your Debtors.
When we have examind your Accounts and found them just; we shall give you Notice, that our Banker will pay your Draft for the Sum due. We conceive you cannot with any sort of propriety require payment sooner. We are, Sir, Your most Obedient Servants.
A Monsr. Monsr. Bersolle, Negociant a Brest
